DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-6 and 8-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claims 1 and 13, the prior art of record(s) (closest prior art, Fukuta et al., Pub. No: US 2014/0111253 A1) fails to teach the drive circuit includes an OR circuit configured to input the control signal and the decision signal as logical signals and output a logical sum of the control signal and the decision signal and in combination with the other limitations of the respective claims.
As to claim 14, the prior art of record(s) (closest prior art, Fukuta et al., Pub. No: US 2014/0111253 A1) fails to teach the control circuit has a function of stopping level control over the control signal when the switching element performs the rectification operation and in combination with the other limitations of the base claim.
As to claim 15, the prior art of record(s) (closest prior art, Fukuta et al., Pub. No: US 2014/0111253 A1) fails to teach a voltage step-down circuit inserted between one of the main terminals of the switching element and the decision circuit and configured to apply a voltage lower than the voltage between the main terminals to the decision circuit and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed on 03/07/2021, with respect to claims 1-6 and 8-15 have been fully considered and are persuasive.  The rejection of claims 1-5, 10, 13 and objection of claims 6-9 and 11-12 has been withdrawn based on amendments to claims 1, 13, 14 and 15. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on M-F 8 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/ANTONY M PAUL/			
Primary Examiner of Art Unit 2837	03/11/2021